DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-27		Pending
Prior Art Reference:
Anderson		US 5,181,817

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “39” in figure 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 5-6 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-27 are allowed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 5,181,817).

Regarding claim 1, Anderson discloses a washer (abstract) comprising:
a main washer body (26) comprising a plate (figs. 1-2) defining an encircled aperture (24) and extending radially outward to an outward edge (figs. 1-2), the main washer body (26) having a first surface (figs. 1-2) and a second surface (figs. 1-2) opposite the first surface (figs. 1-2) such that the encircled aperture (24) extends continuously from the first surface (figs. 1-2) to the second surface (figs. 1-2);
an edge ring (figs. 1-2) disposed about the outward edge (figs. 1-2) of the washer (26) and comprising an outward threaded face (42); and
wherein the outward threaded face (42) comprises a face of the edge ring (figs. 1-2) and comprises threads (42) configured to receive corresponding threads (46) of an inner threaded face (46) of a cap (38).

Regarding claim 2, Anderson discloses the washer according to claim 1, wherein the first surface (figs. 1-2) is continuous in a first plane and the second surface (figs. 1-2) is continuous in a second plane spaced apart from and parallel to the first plane (figs. 1-2).

Regarding claim 3, Anderson discloses the washer according to claim 1,
wherein the main washer body (26) does not include a counterbore in the first surface e(figs. 1-2), wherein the main washer body (26) does not include a counterbore in the second surface (figs. 1-2).

Regarding claim 4, Anderson discloses the washer according to claim 1, wherein the first surface (figs. 1-2) is continuous in a first plane and the second surface (figs. 1-2) is continuous in a second plane spaced apart from and parallel to the first plane, wherein both the first plane and the second plane are flat planes (figs. 1-2).

Regarding claim 7, Anderson discloses the washer according to claim 1, wherein the first surface (figs. 1-2) is defined by a first continuous non-piecewise mathematic function and wherein the second surface (figs. 1-2) is defined by a second continuous non-piecewise mathematic function.

Regarding claim 8, Anderson discloses the washer according to claim 7, wherein the first and second surfaces (figs. 1-2) are parallel (figs. 1-2) and spaced apart (figs. 1-2).

Regarding claim 9, Anderson discloses the washer according to claim 1, wherein the plate is annular (figs. 1-2).

Regarding claim 10, Anderson discloses the washer according to claim 1, wherein the face of the edge ring (figs. 1-2) comprised of the outward threaded face (42) is a radially outermost face of the edge ring (figs. 1-2) relative to the central longitudinal axis (figs. 1-2).

Regarding claim 11, Anderson discloses the washer according to claim 1, wherein the encircled aperture (24) is defined through a center (figs. 1-2) of the main washer body (26).

Regarding claim 12, Anderson discloses the washer according to claim 1, wherein the washer (26) is threadably joinable (figs. 1-2) to the cap (38) and at least partially received into the cap (38).

Regarding claim 13, Anderson discloses a cap (abstract) comprising:
a primary member (38) comprising a wall member (figs. 1-2) and a floor member (figs. 1-2) defining a conic section with an open end (figs. 1-2);
a skirt (30) disposed adjacent the open end (figs. 1-2) of the primary member (38); and
an inner threaded face (46) comprising a radially inward face of at least one of the skirt (30) and the wall member (figs. 1-2) and configured to receive the threads (42) of an outward threaded face (42) of a washer (26).

Regarding claim 14, Anderson discloses the cap according to claim 13, wherein the primary member (38) has a first diameter and the skirt (30) has a second diameter larger (figs. 1-2) than the first diameter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd